Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/08/2022 has been entered. Claims 3, 6-14, and 19 have been amended. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/08/2022, have been fully considered and are persuasive. The previous all rejections have been withdrawn.

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendments was given in the interview with Matthew H. Grady on 06/24/2022 (Note: Proposed amendments marks manually with underlining and 

1-2. cancelled
 
3.	(Currently Amended) A privacy-enabled authentication  system comprising:
	at least one processor operatively connected to a memory, the at least one processor configured to:
	execute a first machine learning (“ML”) and a second ML process responsive to an authentication mode;		
	determine the authentication mode;
	trigger one or both of [[a]] the first ML process or the [[a]] second ML process responsive to determining the authentication mode; 
	wherein the first ML process when executed by the at least one processor is configured to:  
	accept distance measurable encrypted feature vector and label inputs during training of one or more first classification neural networks to define a plurality of  identification classes and classify distance measurable encrypted feature vector inputs as part of authentication using the one or more first classification neural networks once trained; 
	wherein the second ML process when executed by the at least one processor is configured to: 
	accept plain text biometric or behavioral inputs as input to one or more generation neural networks and output respective distance measurable encrypted feature vectors; 
	compare distances between distance measurable encrypted feature vectors generated by respective neural networks during authentication; and
	validate identification results produced by the first and second ML processes are captured from a live submission, the validation including operations to determine liveness in multiple dimensions including at least  liveness evaluation of authentication inputs of a matching type submitted to the first or second ML process, as part of the evaluation of the multiple dimensions.

4.	(Original) The system of claim 3, wherein one of the first ML process or the second ML process is configured to:
	determine one or more distances between encrypted feature vectors produced by respective generation neural networks; 
	exclude encrypted feature vectors produced by respective generation neural networks having one or more distances exceeding a threshold distance for subsequent training processes; and 
	include encrypted feature vectors having distances within the threshold distance for subsequent training processes. 

5.	(Original) The system of claim 3, wherein the at least one processor is configured to determine the authentication mode includes an enrollment mode for establishing a new entity for subsequent authentication. 

6.	(Previously Presented) The system of claim 5, wherein the at least one processor is configured to trigger at least the second ML process responsive to determining a current authentication mode includes the enrollment mode.  

7.	(Previously Presented) The system of claim 5, wherein the at least one processor is configured to trigger at least training operations of both the first and second ML processes responsive to determining that the current authentication mode includes the enrollment mode.

8.	(Currently Amended) The system of claim 7, wherein the at least one processor is configured to execute [[the]] at least neural networks expires.  

9.	(Currently Amended) The system of claim 7, wherein the at least one processor is configured to execute [[the]] at least neural networks.  

10. 	(Currently Amended) The system of claim 3, wherein the one or more first classification neural networks comprise a deep neural network (“DNN”), wherein the DNN is configured to:
	generate an array of values in response to the input of the at least one unclassified encrypted feature vector during authentication; and
	determine a label or unknown result based on analyzing the generated array of values. 

11. 	(Previously Presented) The system of claim 3, wherein the generation neural networks comprise at least one learning network configured to accept plain text biometric as input and generate distance measurable encrypted feature vectors as output. 

12. 	(Currently Amended) The system of claim 3, wherein the one or more first classification neural networks are configured to return a label for identification or an unknown result, responsive to input of encrypted feature vector input.

13.	(Currently Amended) The system of claim 3, wherein the at least one processor is configured to:
	determine a probability of match using the one or more first classification neural networks is below a threshold value; and 
	validate an unknown result output by the one or more first classification neural networks based on distance analysis of a highest probability match compared to the input feature vectors.

14.	(Currently Amended) A privacy-enabled authentication  system comprising:
	at least one processor operatively connected to a memory, the at least one processor configured to:
	execute a first machine learning (“ML”) process, wherein the first ML process when executed by the at least one processor is configured to:  
	validate training inputs comprising distance measurable encrypted feature vector produced by one or more generation networks;
	reject any feature vector if during validation the distances between the distance measurable feature vectors produced by a respective generation network are greater than a validation threshold; and 
	accept the validated distance measurable encrypted feature vectors produced by the one or more generation networks and associated identification label inputs during training of one or more classification neural networks; and
	execute a second machine learning (“ML”) process, wherein the second ML process when executed by the at least one processor is configured to classify distance measurable encrypted feature vector inputs as part of authentication using the one or more classification neural networks once trained; 
	validate results from the one or more classification neural networks are captured from a live submission, the validation of the results from the one or more classification neural networks including operations to determine liveness in multiple dimensions, including at least  liveness evaluation of authentication inputs of a matching type submitted to the first or second ML process, as part of the evaluation of the multiple dimensions.

15.	(Original) The system of claim 14, wherein the system defines a validation threshold associated with the output of each generation network.

16.	(Original) The system of claim 15, wherein the system defines the validation threshold based at least in part on a percentage deviation from an identification threshold.

17.	(Original) The system of claim 16, wherein the identification threshold is established when two encrypted feature vectors produced by a respective generation network are determined to be associated with a single entity or object.

18. 	(Previously Presented) The system of claim 14, wherein the at least one processor is configured to validate identification results produced by the first ML processes, the validation including operations to determine liveness in multiple dimensions including at least liveness evaluation of authentication inputs of a matching type submitted to the first ML process.

19. 	(Previously Presented) A computer implemented method for privacy enabled authentication, the method comprising:
	determine, by at least one processor, an authentication mode;
	triggering, by the at least one processor, one or both of a first machine learning (“ML”) process or a second ML process responsive to determining the authentication mode; 
	executing, by the at least one processor, the first ML process, wherein executing the first ML process includes:
	accepting distance measurable encrypted feature vector and label inputs during training of a first classification neural network and classifying distance measurable encrypted feature vector inputs as part of authentication using the first classification neural network once trained; 
	executing, by the at least one processor, the second ML process, wherein executing the second ML process includes:
	accepting plain text biometric inputs during training of a generation neural network to generate distance  measurable encrypted feature vectors; 
	comparing distances between distance measurable encrypted feature vectors during authentication; and 
	validating, by the at least one processor, identification results produced by the first and second ML processes are captured from a live submission, wherein validating includes determining liveness in multiple dimensions including at least liveness evaluation of authentication inputs of a matching type submitted to the first or second ML process, as part of the evaluation of the multiple dimensions.

20.	(Previously Presented) The method of claim 19, further comprising:
	determining one or more distances between encrypted feature vectors produced by the generation neural network; 
	excluding encrypted feature vectors having one or more distances exceeding a threshold distance for subsequent training processes; and 
	including encrypted feature vectors having distances within the threshold distance for subsequent training processes.

Allowable Subject Matter
Claims 3-20 are allowed.
No statement for examiner's reason for allowance: Applicant’s remarks filed on 06/08/2022, are persuasive as applicant's reply makes evident the reason for allowance and satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of applicant's remarks, page 11 line 5-12, in the Amendment filed on 06/08/2022 point out the reasons for claims which are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14). However, there are antecedent basis issues in claims. Thus, examiner’s amendment was conducted to correct the issues as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498